[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON THE DEFENDANTS' MOTION IN LIMINE (No. 279)
In this medical malpractice case the defendants seek to preclude the plaintiffs from producing as a witness the biological father of the decedent on the grounds that the plaintiff is unable to furnish his current address. The plaintiffs recognize their continuing duty to disclose and certify in their objections to the motion that if any further information is obtained as to the whereabouts of the biological father they will forthwith make it available to the defendants.
The court can understand the defendants need for discovery in this case if the person can be located because the medical history of the biological father may be a relevant factor in the cause of death. On the other hand, if the biological father is located he should not be precluded from testifying if he has relevant evidence.
The motion in limine is denied. If the whereabouts of the biological father is discovered, sufficient reasonable time should be allowed to depose him prior to proceeding with the trial. If his whereabouts is discovered af after trial commences, the matter then is one for the trial judge to consider whether justice requires a reasonable opportunity be given for discovery during trial, or the granting of a mistrial or some other appropriate order. CT Page 1566
ROBERT I. BERDON, JUDGE